UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6862


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WAYNE D. THOMPSON, a/k/a Buck Naked, a/k/a Wayne Donnell
Thompson,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00309-REP-1)


Submitted:   November 17, 2016            Decided:    November 22, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Wayne D. Thompson, Appellant Pro Se. Michael Ronald Gill, Angela
Mastandrea-Miller, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne     D.   Thompson    seeks     to    appeal     the   district      court’s

order    dismissing        as   successive       his   28    U.S.C.     § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent      “a    substantial      showing        of    the   denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,       537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and Thompson’s

informal appellate brief and conclude that Thompson has not made

the requisite showing.             Accordingly, we deny a certificate of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3